Citation Nr: 1825405	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-10 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a bilateral sensorineural hearing loss disability.

3.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from August 1983 to July 1986, and was awarded the Overseas Service Ribbon and Marksmanship Badge, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge in February 2017.  A transcript of that proceeding has been associated with the claims file.

Based on the statements of the Veteran, as well as the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for a mental health condition has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning entitlement to service connection for degenerative disc disease with congenital stenosis of the cervical spine, entitlement to service connection for an upper back disability separate from the service-connected thoracolumbar strain, and entitlement to an increased rating for sciatica / piriformis syndrome, left lower extremity, as shown in the electronic claims file (VBMS).  Such appeals are listed in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has acknowledged the NODs and is currently in the process of adjudicating the appeals.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and those issues will be the subject of a later Board decision, if ultimately necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, which he asserts is the result of his military service generally as well as several specific incidents during service, to include an in-service personal assault.  See, e.g., January 31, 2012 Psychiatry Initial Assessment, August 9, 2014 statement, and February 2017 Hearing Transcript.  Alternatively, the Veteran has suggested his acquired psychiatric disorder may be secondary to a service-connected disability.  See November 5, 2015 Peace Health record (noting the Veteran's report that he felt depressed because he was unable to work due to chronic pain).

Preliminarily, the Board observes that the Veteran's personnel records have not been associated with the claims file.  In various statements the Veteran has provided information regarding his reported in-service stressors and the circumstances of his service, including the nature of his military duties and disciplinary actions taken against him.  See, e.g., November 4, 1999 VA psychology consultation (noting the Veteran's report that he was charged with an Article 15 while in the Army but challenged the case and it was dismissed), November 15, 1999 psychiatry note (noting the Veteran's report that he performed undercover drug enforcement work while in the Army), and January 31, 2012 psychiatry initial assessment (noting the Veteran's report that he worked undercover for the Army Criminal Investigation Command (CID) and reported directly to a battalion commander).  As the Veteran's personnel records could corroborate the Veteran's assertions in this regard, they should be obtained.

Among the Veteran's reported stressors is a sexual assault he says occurred in late 1985 or early 1986.  See February 2017 Hearing Transcript, pp. 13.  To date, the Veteran has not been provided the appropriate VA Form 21-0781(a), Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Assault.  Accordingly, on remand the Veteran should be provided with the required notice.  Relatedly, the Board notes that VA treatment records show the Veteran had taken efforts to obtain evidence to support his claim, and was reportedly told CID had opened an investigation into the Veteran's allegations.  See, e.g., December 7, 2015 psychology note and June 1, 2016 psychiatry note.  Given the Veteran's efforts in this regard, his assistance should be requested in procuring information from any other appropriate sources.

The Board further observes the Veteran has not been afforded a VA examination with respect to his claim for an acquired psychiatric disorder.  VA medical records note diagnoses including bipolar disorder and rule out schizoaffective disorder.  Although VA medical records note the Veteran has PTSD by history, a January 2013 administrative note by Dr. L. G. stated the Veteran did not meet the diagnostic criteria for PTSD.  See also April 6, 2015 psychology note indicating that the Veteran's treating psychologist needed to hear the facts of the Veteran's reported trauma before documenting a diagnosis of PTSD.  

With respect to the in-service element, the Veteran has reported sustaining several stressors during service, including two attempts on his life and a sexual assault.  The Veteran's service treatment records are silent for any psychiatric symptoms, and the Veteran's June 1986 separation examination report indicated that clinical psychiatric evaluation was normal.  Although the Veteran underwent a mental status evaluation on the same day as his separation examination, the report indicated the Veteran's behavior was normal, he was fully alert and oriented, had an unremarkable mood and affect, displayed a clear thinking process and normal thought content, and had good memory.  

Given the requested development regarding the Veteran's stressors, the Board finds it appropriate to afford the Veteran a VA psychiatric examination.  

As the Veteran is being afforded a VA examination, outstanding VA and private records should be obtained on remand as well.  In this regard, the Board observes that the February 2014 Statement of the Case stated that VA Medical Center records from Portland Oregon for the period from April 27, 2001 through January 26, 2011 had been reviewed; however records from this facility for the stated period do not appear to be of record.  On remand they should be associated with the claims file.  

Additionally, a December 8, 1999 mental health telephone encounter note suggests the Veteran had applied for Social Security Administration (SSA) disability benefits.  It is unclear whether the Veteran received such benefits.  If the Veteran has received disability compensation benefits from SSA for the same disabilities for which he seeks compensation from VA, records in the custody of SSA pertaining to that claim would be beneficial to the Board in adjudicating these claims.  Thus, based on the circumstances of this particular case, the Board concludes the AOJ should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should any additional information come to light, attempt to locate such records from SSA.  

With respect to the Veteran's hearing loss and tinnitus claims, the Board observes that no additional development appears necessary at this time.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a notice letter in connection with his claim for an acquired psychiatric disorder, to include as a result of an alleged in-service personal assault.  The letter must (1) inform him of the information and evidence that is necessary to substantiate the a service connection claim based on personal assault; (2) inform him about the information and evidence that VA will seek to provide; and (3) inform him about the information and evidence that he is expected to provide.

Under 38 C.F.R. § 3.304(f)(5) the AOJ should advise the Veteran of potential secondary sources tending to substantiate his claim of personal assault. 

Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  The Veteran should be asked to submit evidence from any secondary sources, and if he requests assistance in obtaining same, all assistance due him should then be provided by the AOJ.

The letter should also inform the Veteran of how to substantiate a claim for secondary service connection.

2.  Take all appropriate steps to verify the Veteran's claimed stressor, to include those pertaining to his reports of personal assault in accordance with 38 C.F.R.§ 3.304(f)(5).  The AOJ should also forward a copy of the Veteran's military personnel records, together with the stressor information, to the Joint Services Records Research Center (JSRRC).  Ask the JSRRC to provide any additional information available regarding the Veteran's stressors.

The Veteran should also be invited to submit any supporting evidence, including lay evidence from fellow service members who witnessed the Veteran's stated stressors.  All actions to verify the alleged stressors should be fully documented in the claims file.  If the information provided by the Veteran lacks sufficient specificity to be verified, the AOJ should make a formal finding to that effect.

3.  Obtain any pertinent records from United States Army CID, to include case files in which the Veteran is titled or is indexed as a witness or victim, and associate the records with the claims file. If no records are obtained, fully document efforts to obtain the records, including a negative reply or replies, and associate that documentation with the claims file.

4.  Obtain the Veteran's service personnel records from his service with the Army from all appropriate sources.

5.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's claimed disabilities.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

6.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claims, to include records from Dr. Yates.

7.  Request from the Veteran whether he is in receipt of SSA disability benefits or has ever received such benefits.  If so, obtain all relevant records.

8.  Thereafter, schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the current nature and etiology of any diagnosed acquired psychiatric disorders.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis. 

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide a written response to the following:

a) For PTSD, if diagnosed, state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD was causally related to any corroborated stressor during his military service.  If not, is it at least as likely as not that any reported in-service assault actually occurred, and if so, whether the Veteran's PTSD is etiologically related to that reported in-service stressor.

If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

b) For each acquired psychiatric disorder, other than PTSD, proffer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder is related to or had its onset during service.

c) Whether it is at least as likely as not (a probability of 50 percent or greater) that any psychiatric disorder is caused by the Veteran's service-connected disabilities.

d) Whether it is at least as likely as not (a probability of 50 percent or greater) that any psychiatric disorder is aggravated by the Veteran's service-connected disabilities.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not does" not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

9.  Review the examination report to ensure it complies with the Board's remand directive.  Any inadequacies should be addressed prior to recertification to the Board.

10.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




